DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 21, 2020 has been entered.
                                                       Response to Arguments
2.         This action is response to the communication filed on 01/29/2020. Based on new ground of rejection, applicants arguments regarding amended claims are moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 8, 11, 23, are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. (US 2013/0208587, hereinafter Bala) in view of Pelletier et al. (US 2012/0140743, hereinafter Pelltier).
Regarding claim 1, Bala discloses a method for wireless communication, comprising: identifying a wireless channel allocated for a data transmission to be transmitted using a first radio access technology (RAT) during a first time period (para 0339; finding a suitable channel for first RAT e.g. LTE or Wi-Fi can be first or second RAT);
receiving a configuration parameter indicating whether to transmit a message that indicates that the data transmission is to occur during the first time period using the first RAT(para 0008; 0200 and 0202; during one time interval configuration information sent to UE for next time interval); transmitting the message using a second RAT indicating that the data transmission is to occur during the first time period using the first RAT (para 0148; sending preamble) during one interval sending while using a RAT sending a message that other RAT data transmission will start in (para 0006; sending a message using the second RAT), the second RAT being a wireless local area network (WLAN) (para 0110; one RAT can be WLAN) and being different from the first RAT, the message being transmitted during a second time period designated for second RAT transmissions by one or more user equipments (UEs) (para 0308 and 0309); transmitting or receiving the data transmission over the wireless channel during the first time period using the first RAT (para 0147; Wi-Fi).
	Bala does not explicitly disclose that the second  RAT transmission is based on 
at least in part on the configuration parameter.
In an analogous art, Pelletier discloses that the second  RAT transmission is based on at least in part on the configuration parameter (para 0028; transmission by second RAT based on the receiving configuration information). It would have been obvious to one of ordinary skill in the art 
	Regarding claim 23, Bala discloses an apparatus for wireless communication,
comprising: a processor(para 0045; a processor); memory coupled with the processor (para 0045; memory); and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to perform the method steps of claim 1 (para 0045; memory storing instructions executed by the processor). 
	Regarding claim 2, Bala does not explicitly disclose wherein transmitting the message comprises: transmitting a preamble during the second time period, wherein the second time period is prior to the first time period and the preamble is transmitted using the second RAT.
	In an analogous art, Pelletier discloses wherein transmitting the message comprises: transmitting a preamble during the second time period, wherein the second time period is prior to the first time period and the preamble is transmitted using the second RAT (Para 0174; a random access response received on a CC of the first RAT may include a grant that is applicable for a 
transmission on a CC of the second RAT.  For example, the WTRU 102 may receive dedicated parameters of the second RAT, such as a dedicated random access preamble in a random access (RA) response.  Control signaling for scheduling of a CC of the second RAT may be received on a CC of the first RAT). 
 It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala’s method by adding Pelletier’s disclosure in order to improve resource allocation of a communication system. 
Regarding claim 8, Bala discloses wherein the message indicates a duration of the first time period (para 0205; timing information for LTE)
. 

4.	Claims 3, 4, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bala/Pelletier in view of Takagi et al. (US 2005/0208956, hereinafter Takagi).
Regarding claims 3 and 24, Bala/Pelletier does not explicitly disclose wherein transmitting the message comprises: transmitting the message across a first band of frequencies that overlaps with and is wider than a second band of frequencies used for the data transmission.
In an analogous art, Takagi discloses wherein transmitting the message comprises: transmitting the message across a first band of frequencies that overlaps with and is 
wider than a second band of frequencies used for the data transmission (Para 0015; one frequency band is greater in bandwidth than second frequency band and overlaps on the second one). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala/Pelletier ’s method and system by adding Takagi’s disclosure in order to improve channel resource usage.
	Regarding claims 4 and 25, Bala/Pelletier does not explicitly disclose transmitting multiple messages simultaneously during the second time period using the second RAT across respective first bands of frequencies that overlap with and are collectively wider than a second band of frequencies used for the data transmission.
In an analogous art, Liu discloses transmitting multiple messages simultaneously during the second time period using the second RAT across respective first bands of frequencies (Para 0055 and 0140) that overlap with and are collectively wider than a second band of frequencies used for the data transmission (Para 0015). It would have been obvious to one of ordinary skill in the art ’s method and system by adding Takagi’s disclosure in order to improve channel resource usage.

5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bala/Pelletier in view of Pottle et al. (US 2011/0313770, hereinafter Pottle).
	Regarding claim 5, Bala/Pelletier does not explicitly disclose that the message comprises a common broadcast address as a receiver address.
In an analogous art, Pottle discloses that the message comprises a common broadcast address as a receiver address (Para 0041 and 0086). It would have been obvious to one of ordinary 
skill in the art before the time of the invention to modify Bala/Pelletier’s method and system by adding Pottle’s disclosure in order to transmit data to a group of devices.

6.	Claims 7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bala/Pelletier in view of Dinan (US 2015/0110054, hereinafter Dinan).
	Regarding claims 7 and 26, Bala/Pelletier discloses determining to postpone transmission of the data transmission until after the second time period designated for transmitting the message based at least in part on the identification (Para 0218; defer transmission during an ON period).
	Bala/Pelletier does not explicitly disclose identifying that the second time period designated for transmitting the message overlaps with the first time period allocated for the data transmission.	
In an analogous art, Dinan discloses identifying that the second time period designated for transmitting the message overlaps with the first time period allocated for the data transmission (Para 0076). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Jose/Liu’s method and system by adding Dinan’s disclosure in order to improve resource utilization in a communication system.

7.	Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bala/Pelletier in view of Jose et al. (US 2016/0021679, hereinafter Jose).
	Regarding claim 9, Bala/Pelletier does not explicitly disclose wherein the duration of the first time period is based on an expected duration of the data transmission.    
In an analogous art, Jose discloses wherein the duration of the first time period is based on an expected duration of the data transmission (Para 0049).  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala/Pelletier’s method and system by adding Jose’s disclosure in order to improve resource utilization in a communication system.
Regarding claim 12, Bala/Pelletier does not explicitly disclose that the message comprises a clear to send (CTS) message.
 In an analogous art, Jose discloses that the message comprises a clear to send (CTS) message (Para 0033; CTS signal). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala/Pelletier’s method and system by adding Jose’s disclosure in order to improve resource utilization in a communication system.

8.	Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bala/Pelletier in view of Newald et al. (US 2010/0161834, hereinafter Newald).
	Regarding claim 10, Bala/Pelletier does not explicitly disclose that the second time period is synchronized to a global clock.
	In an analogous art, Newald discloses that the second time period is synchronized to a global clock (Para 0006). It would have been obvious to one of ordinary skill in the art before the time of .

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bala/Pelletier in view of Chang et al. (US 2012/0207101, hereinafter Chang).
	Regarding claim 13, Bala/Pelletier does not explicitly disclose that wherein the message comprises a wireless fidelity (Wi-Fi) control packet.
In an analogous art, Chang disclose that wherein the message comprises a wireless fidelity (Wi-Fi) control packet (Para 0024). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala/Pelletier’s method and system by adding Chang’s disclosure in order to reduce interference between pluralities of co-existing wireless communication modules.

10.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bala/Pelletier in view of KIM et al. (US 2017/0245245, hereinafter Kim).
	Regarding claim 14, Bala/Pelletier does not explicitly disclose that wherein the data transmission comprises a vehicle-to-everything (V2X) transmission.
In an analogous art, Kim discloses that wherein the data transmission comprises a vehicle-to-everything (V2X) transmission (Para 0203). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala/Pelletier’s method and system by adding Kim’s disclosure in order to reduce interference between pluralities of co-existing wireless communication modules.

	Claims 15, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Zhu et al. (US 2014/0341129, hereinafter Zhu).
Regarding claim 15, Bala discloses a method for wireless communication,     receiving a message indicating that a data transmission is to occur over a wireless channel during a first time period and transmitted using a first radio access technology ( RAT) (para 0008; 0200 and 0202; during one time interval configuration information sent to UE for next time interval); the message being received using a second RAT indicating that is a wireless local area network (WLAN) (para 0006; sending a message using the second RAT; para 0110- one RAT can be WLAN), the first RAT being different from the second RAT (para 0110; LTE and WLAN), the message being transmitted during a second time period designated for transmission of messages using the second RAT (para 0006; sending a message using the second RAT) by the multiple UEs; and 
refraining from communicating over the wireless channel during the first time period based at least in part on receiving the message (para 0171; silent during OFF period).
Bala does not explicitly disclose that receiving the message from multiple user equipments (UEs) as part of a synchronous transmission; and the second RAT is used by multiple UEs.
In an analogous art, Zhu discloses that receiving the message from multiple user equipments (UEs) (para 0027; CTS messages from multiple UEs) as part of a synchronous transmission (para 0017; synchronous transmission); and the second RAT is used by multiple UEs (para 0003). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala’s method by adding Zhu’s disclosure in order to synchronize commination between multiple UEs to reduce interference.
Regarding claim 21, Bala discloses wherein the message indicates a duration of the first time period (para 0205; timing information for LTE)
Regarding claim 27, Bala discloses an apparatus for wireless communication,
. 

12.	Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bala/Zhu in view of Pelletier.
	Regarding claims 17 and 28, Bala does not explicitly disclose receiving a preamble during the second time period using the second RAT, wherein the second time period is prior to the first time period.
	In an analogous art, Pelletier discloses wherein transmitting the message comprises: transmitting a preamble during the second time period suing the second RAT (Para 0174) , wherein the second time period is prior to the first time period and the preamble is transmitted using the second RAT (Para 0174; a random access response received on a CC of the first RAT may include a grant that is applicable for a transmission on a CC of the second RAT.  For example, the WTRU 102 may receive dedicated parameters of the second RAT, such as a dedicated random access preamble in a random access (RA) response.  Control signaling for scheduling of a CC of the second RAT may be received on a CC of the first RAT). 
 It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala/Zhu’s method by adding Pelletier’s disclosure in order to improve resource allocation of a communication system. 

13.	Claims 18, 19, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bala/Zhu in view of Takagi et al. (US 2005/0208956, hereinafter Takagi).

In an analogous art, Takagi discloses wherein receiving the message comprises: receiving the message across a first band of frequencies that overlaps with and is wider than a second band of frequencies used for the data transmission (Para 0015; one frequency band is greater in bandwidth than second frequency band and overlaps on the second one). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala/Zhu ’s method and system by adding Takagi’s disclosure in order to improve channel resource usage.
	Regarding claims 19 and 30, Bala/Zhu does not explicitly disclose receiving multiple messages simultaneously during the second time period using the second RAT across respective first bands of frequencies that overlap with and are collectively wider than a second band of frequencies used for the data transmission.
In an analogous art, Liu discloses receiving multiple messages simultaneously during the second time period using the second RAT across respective first bands of frequencies (Para 0055 and 0140) that overlap with and are collectively wider than a second band of frequencies used for the data transmission (Para 0015). It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala/Zhu’s method and system by adding Takagi’s disclosure in order to improve channel resource usage.

14.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bala/Zhu in view of Pottle et al. (US 2011/0313770, hereinafter Pottle).
	Regarding claim 20, Bala/Zhu does not explicitly disclose that the message comprises a common broadcast address as a receiver address.

skill in the art before the time of the invention to modify Bala/Zhu’s method and system by adding Pottle’s disclosure in order to transmit data to a group of devices.

15.	Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bala/Zhu in view of Jose et al. (US 2016/0021679, hereinafter Jose).
	Regarding claim 22, Bala/Zhu does not explicitly disclose wherein the duration of the first time period is based on an expected duration of the data transmission.    
In an analogous art, Jose discloses wherein the duration of the first time period is based on an expected duration of the data transmission (Para 0049).  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Bala/Zhu’s method and system by adding Jose’s disclosure in order to improve resource utilization in a communication system.


Conclusion		                        
	16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462